IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                     ASSIGNED ON BRIEFS OCTOBER 23, 2000

       JACKIE L. REYNOLDS, ET AL. v. TAMMY M. BATTLES, ET AL.

                  Direct Appeal from the Circuit Court for Hardin County
                    No. 3194; The Honorable C. Creed McGinley, Judge



                   No. W2000-00340-COA-R3-CV - Filed February 6, 2001


This case involves three alleged criminal conspiracies committed by the Appellees against the
Appellants. The Appellants filed a complaint against the Appellees in the United States District
Court for the Western District of Tennessee. The district court dismissed the Appellants’ complaint
for lack of jurisdiction. The Appellants then filed a complaint against the Appellees in the Circuit
Court of Hardin County. The Appellees brought a motion to dismiss. The trial court granted the
Appellees’ motion to dismiss, finding that the Appellants’ complaint was barred by the statute of
limitations and failed to state a claim for which relief can be granted.
        The Appellants appeal the dismissal of the Appellants’ complaint. For the reasons stated
herein, we reverse the trial court’s decision.

   Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Reversed and
                                       Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
KIRBY LILLARD, J., joined.

Jackie L. Reynolds and Audrey Jeannine Reynolds, pro se

No filing on behalf of Appellees

                                            OPINION

                                   Facts and Procedural History

       This case stems from a child custody dispute involving the family of the Appellants, Jeannine
and Jackie Reynolds (“the Reynolds”), and the Appellees, Tammy and Gregory Battles (“the
Battles”).1 As related by the Reynolds, the facts are as follows.2 Mrs. Battles had drug problems and
lost custody of her four-year-old daughter, Bridgett Day (“Bridgett”), to Mrs. Battles’ parents, Billy
and Patsy Moffett (“the Moffetts”), in January, 1998. In April, 1998, the Juvenile Court of McNairy
County granted Mrs. Battles daily visitation with Bridgett. On July 4, 1998, the Battles failed to
return Bridgett to the Moffetts after their daily visit and took her to an apartment in Bellevue,
Tennessee. The Battles learned that the Moffetts planned to seek a juvenile court warrant for
Bridgett’s return, so they planned to leave Tennessee to avoid service of the warrant.

         The first criminal conspiracy began on July 15, 1998 when Mr. Battles called Mrs. Reynolds
at her home in Savannah, Tennessee. Mr. Battles lured Mrs. Reynolds to the apartment in Bellevue
to persuade her to lend the Battles one thousand dollars and drive them to Baton Rouge, Louisiana.
On July 16, 1998, Mrs. Reynolds was coerced into leaving Bellevue with Mrs. Battles. Prior to or
immediately after leaving Bellevue, Mrs. Battles gave Mrs. Reynolds an unknown substance which
rendered her unconscious. While in a drugged state, Mrs. Reynolds was taken to her home in
Savannah where Mrs. Battles took Mrs. Reynolds’ prescription drugs. Mrs. Battles then took Mrs.
Reynolds to Mississippi. Mrs. Battles hit Mrs. Reynolds on the back of the head with a blunt object,
which inflicted a serious injury and rendered her unconscious. After Mrs. Reynolds regained
consciousness, she had no memory of where she was or what had happened.

        The second criminal conspiracy occurred between July 16 and July 27, 1998. During this
time, the Battles concealed Mrs. Reynolds’ abduction and assault from Mrs. Reynolds and her
family. The Battles transported Mrs. Reynolds without her consent to Louisiana, Tennessee,
Kentucky, and Georgia. The Battles administered drugs to Mrs. Reynolds, and they gave her nothing
to eat and very little to drink. The Battles forced Mrs. Reynolds to write checks on her checking
account totaling over $400.00. They also fraudulently obtained and used her credit cards and
automobile. The Battles denied Mrs. Reynolds necessary medical care and concealed from hospital
personnel the cause of her injuries, her drugged condition, and her insurance coverage. On July 19,
1998, the Battles burglarized Mrs. Reynolds’ home in Savannah, which resulted in several broken
windows and a damaged rear door. On July 23, 1998, Mrs. Battles misrepresented herself as Mrs.
Reynolds to a pharmacist and filled Mrs. Reynolds’ prescriptions for Xanax. On or about July 24,
1998, Mrs. Reynolds was beaten on her legs and the lower part of her body. Mr. Battles’ father,
James Battles, then took Mrs. Reynolds to a hospital in Atlanta, Georgia. The hospital ran a drug
test on Mrs. Reynolds which showed that she was under the influence of the drug Benzodiazepine.
After leaving the hospital, James Battles raped Mrs. Reynolds while she was unconscious. On July
27, 1998, the Battles returned Mrs. Reynolds to the apartment in Bellevue, and Mrs. Reynolds’ son
then drove her home to Savannah.

        On July 30, 1998, the Moffetts took Bridgett from the Battles. Mrs. Battles was ordered to
appear in the Juvenile Court of McNairy County on August 18, 1998. The Battles learned that Mrs.


       1
           Mrs. Re ynolds is M rs. Battles’ aunt.

       2
           The Appellees failed to file a brief. Additionally, the record contains no recitement of facts by the Appellees.

                                                            -2-
Reynolds planned to testify for the Moffetts. The third criminal conspiracy began when the Battles
attempted to intimidate the Reynolds so that they would not testify for the Moffetts and would not
go to the police for the kidnapping of Mrs. Reynolds. One or both of the Battles contacted the
Reynolds’ family members and friends, Mrs. Reynolds’ doctor, and two agents of the Tennessee
Bureau of Investigation and told them several false statements.3 Additionally, the Battles
manufactured false testimony to discredit Mrs. Reynolds in court. One or both of the Battles broke
into the Reynolds’ home and took Mrs. Reynolds’ medical records, including the drug test performed
at the Atlanta hospital. On September 1, 1998, Mrs. Reynolds learned of the blow to the back of
her head and the swelling of her brain. In late September, Mrs. Reynolds learned that the Battles
concealed the location of the assault and the fact that she had not tripped and hit her head. The
Juvenile Court of McNairy County held a hearing to decide the custody of Bridgett on October 12,
1998. A document was entered as an exhibit in which James Battles falsely stated that he had
consensual sex with Mrs. Reynolds. The Battles had Mrs. Reynolds’ drug test from the Atlanta
hospital in their possession at the hearing. The court allowed the Battles’ attorney to question Mrs.
Reynolds about the results of the drug test.

         On January 19, 1999, the Reynolds filed a complaint against the Battles, James Battles, Clark
Shaw, and Charles Watson Cross4 in the United States District Court for the Western District of
Tennessee. The federal court dismissed the Reynolds’ complaint for lack of jurisdiction on February
5, 1999.5 On August 24, 1999, the Reynolds filed a complaint against the Battles in the Circuit Court
of Hardin County. The Reynolds claimed that the Battles violated several criminal statutes6 and
committed slander and libel.7 They sought compensatory and punitive damages. The Battles did not
file an answer to the complaint but filed a motion to dismiss on September 28, 1999. On November
18, 1999, the trial court held a hearing on the Battles’ motion to dismiss. The trial court granted the
Battles’ motion to dismiss on the following grounds: (1) the claims were outside the statute of
limitations because the filing of the complaint in the federal court did not toll the running of the
statute of limitations; (2) Mrs. Reynolds’ injuries did not toll the running of the statute of limitations;
and (3) the complaint failed to state a claim. This appeal followed.


         3
          The Reynolds cite eight false statements in their complaint, including statements that Mrs. Reynolds willingly
went with the Battles, she was a drug add ict, and she had consensua l sex with James Battles.

         4
           Clark Shaw and Charles Watson Cross are attorneys from Nashville, Tennessee who advised or represented
the Battles at various times.

         5
          On March 1, 1999, the Reynolds re-filed their complaint against James Battles in the United States District
Court for the Western District of Tennessee. The Reynolds claim that the district court entered an order of judgment
against James Battles.

         6
          See Tenn. Code Ann. §§ 39-11-302, 402 (1997); Tenn. Code Ann. § 39 -12-103 (1997); Tenn. C ode Ann . §
39-13-1 01 (199 7); § 39-13-102 (Supp. 2000); Tenn. Code Ann. §§ 39-13-103, 304, 401 (1997); Tenn. Code Ann. §§
39-14-105, 106 (1997); Tenn. Cod e Ann. § 39-16-507 (1997). The Reynolds also cite generally the Mississippi and
Georgia assault statutes and the Georgia rape statute.

         7
             The Reynolds specifically claim that the Battles violated section 29-24-101 of the Tennessee Code.

                                                           -3-
                                                Standard of Review

        The standard of review for a non-jury case is de novo upon the record. See Wright v. City
of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995). There is a presumption of correctness as to the
trial court's factual findings, unless the preponderance of the evidence is otherwise. See Tenn. R.
App. P. Rule 13(d). For issues of law, the standard of review is de novo, with no presumption of
correctness. See Ridings v. Ralph M. Parsons Co., 914 S.W.2d 79, 80 (Tenn. 1996).

                                                 Law and Analysis

        There are two issues presented for our review: (1) whether the trial court erred in finding that
the Reynolds’ complaint was barred by the statute of limitations; and (2) whether the trial court erred
in finding that the Reynolds’ complaint failed to state a claim for which relief can be granted. We
examine each of these issues in turn.

                                               Statute of Limitations

        The Reynolds argue that the trial court erred in dismissing their complaint as barred by the
statute of limitations. The Reynolds claim that dismissal of their complaint in federal court for lack
of jurisdiction tolled the running of the statute of limitations pursuant to section 28-1-115 of the
Tennessee Code. Section 28-1-115 states, “Notwithstanding any applicable statute of limitations to
the contrary, any party filing an action in a federal court that is subsequently dismissed for lack of
jurisdiction shall have one (1) year from the date of such dismissal to timely file such action in an
appropriate state court.” Tenn. Code Ann. § 28-1-115 (2000). The Reynolds filed their complaint
with the United States District Court for the Western District of Tennessee on January 19, 1999.
This date was within the six month statute of limitations for slander8, the one year statute of
limitations for personal tort actions9, and the three year statute of limitations for property tort
actions.10 The federal court subsequently dismissed the complaint for lack of jurisdiction. Under
section 28-1-115, the Reynolds had one year from the date of the federal court’s dismissal to file the
action in the appropriate state court since they filed their complaint in federal court and the complaint
was dismissed for lack of jurisdiction. The Reynolds filed their complaint with the Circuit Court of
Hardin County on August 24, 1999 which was within the one year period. Because section 28-1-115
tolled the statute of limitations following the dismissal for lack of jurisdiction of the Reynolds’


         8
          Section 28-3-103 of the Tennessee Co de states, “Actions for slanderous words spoken shall be commenced
within six (6) months after the words are uttered.” Tenn. Code Ann. § 28-3-103 (2000).

         9
          Section 28-3-104 of the Ten nessee Co de states in relev ant part, “T he following a ctions shall be commenced
within one (1) year after the cause of action accrued: Actions for libel, for injuries to the person , false imprison ment .
. . .” Tenn. Code Ann. § 28-3-104 (a)(1) (2000).

         10
           Section 28-3-105 of the Tennessee Code states in relevant part, “The following actions shall be commenced
within three (3) years from the accruing of the cause of action: (1) Actions for injuries to personal or real property; (2)
Actions for the detention or conversion of personal property; . . .” Tenn. Code Ann. § 28-3-105 (2000).

                                                            -4-
complaint in federal court, we find that the trial court erred in finding that the Reynolds’ complaint
was barred by the statute of limitations.11


                                             Failure to State a Claim

        The Reynolds argue that the trial court erred in dismissing their complaint for failure to state
a claim upon which relief can be granted. A Rule 12.02(6)12 motion to dismiss for failure to state
a claim upon which relief can be granted tests only the sufficiency of the complaint, not the strength
of a plaintiff's proof. See Merriman v. Smith, 599 S.W.2d 548, 560 (Tenn. Ct. App. 1979). The
determination of a Rule 12.02(6) motion to dismiss is based upon an examination of the complaint
alone. See Wolcotts Fin. Serv., Inc. v. McReynolds, 807 S.W.2d 708, 710 (Tenn. Ct. App. 1990).
The basis for the motion is that the allegations contained in the complaint, considered alone and
taken as true, are insufficient to state a claim as a matter of law. See Shelby County v. King, 620
S.W.2d 493, 494 (Tenn. 1981); Shipley v. Knoxville Journal Corp., 670 S.W.2d 222, 223 (Tenn. Ct.
App. 1984). The motion “admits the truth of all relevant and material averments contained in the
complaint but asserts that such facts do not constitute a cause of action.” League Cent. Credit Union
v. Mottern, 660 S.W.2d 787, 789 (Tenn. Ct. App. 1983) (citations omitted). In scrutinizing the
complaint in the face of a Rule 12.02(6) motion to dismiss, “the court should construe the complaint
liberally in favor of the plaintiff,” taking all allegations of fact therein as true. Fuerst v. Methodist
Hospital South, 566 S.W.2d 847, 848-49 (Tenn. 1978) (citing Holloway v. Putnam County, 534
S.W.2d 292, 296 (Tenn. 1976)). The motion should be denied unless it appears that the plaintiff
“can prove no set of facts in support of his claim that would entitle him to relief.” Fuerst, 566
S.W.2d at 848 (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).

        The Reynolds first argue that the trial court erred in dismissing the complaint for failure to
state a claim because this issue was never properly brought before the trial court. In its order of
dismissal, the trial court stated that the complaint failed to state a claim for which relief can be
granted. The Battles’ motion to dismiss, however, did not specifically demand that the Reynolds’
complaint be dismissed for failure to state a claim pursuant to Rule 12.02(6). We disagree with the
Reynolds’ argument. A trial court need not wait until a defendant files a motion to dismiss for
failure to state a claim under Rule 12.02(6). Rather, a trial court has the authority to dismiss a



         11
           We decline to address the Reynolds’ argument that the statute of limitations was tolled because the Battles
fraudulently concealed M rs. Reynolds’ injuries.

         12
          Rule 12.02(6 ) states:
                  Every defense in law or fact, to a claim for relief in any pleading, whether
                  a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in
                  the responsive pleading thereto if one is required, except that the following
                  defenses m ay at the optio n of the plead er be mad e by motion in writing: . . .
                  (6) failure to state a claim upo n which relief ca n be granted , . . .
Tenn. R. Civ. P. 12.02(6).

                                                            -5-
complaint sua sponte if the complaint fails to state a claim for which relief can be granted. See
Huckeby v. Spangler, 521 S.W.2d 568, 571 (Tenn. 1975).

         The Reynolds also argue that the trial court erred in dismissing the complaint for failure to
state a claim because the complaint met the requirements set forth in Rule 8.01 of the Tennessee
Rules of Civil Procedure. Rule 8.01 states that a complaint “shall contain (1) a short and plain
statement of the claim showing that the pleader is entitled to relief, and (2) a demand for judgment
for the relief the pleader seeks.” Tenn. R. Civ. P. 8.01. We find that the Reynolds have substantially
complied with the requirements of Rule 8.01. Although the Reynolds incorrectly plead violations
of criminal statutes, we are sensitive to the fact that the Reynolds bring this action pro se. “[T]he
allegations of a complaint drafted by a pro se litigant are held to less stringent standards than formal
pleadings drafted by lawyers in the sense that a pro se complaint will be liberally construed in
determining whether it fails to state a claim upon which relief could be granted.” Jourdan v. Jabe,
951 F.2d 108, 110 (6th Cir. 1991) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines v.
Kerner, 404 U.S. 519, 520 (1972)); see also Winchester v. Little, 996 S.W.2d 818, 824 (Tenn. Ct.
App. 1998). The Reynolds’ complaint states that the Battles committed various wrongs against
them, that injuries occurred as a result, and that compensatory and punitive damages are sought. We
find that the Reynolds’ complaint was sufficient to put the Battles on notice of the claims against
them.

         In its order of dismissal, the trial court stated, “[t]he allegations contained within said
complaint allege criminal violations but request civil damages. That due to the significant number
of criminal charges which have been asserted within the complaint, it fails to state a claim for which
relief can be granted . . . .” We agree that the Reynolds cannot recover civil damages based upon
alleged criminal statutory violations. We do not agree, however, with the trial court’s statement that
the complaint should be dismissed for failure to state a claim because it did not state with “sufficient
specificity so that the [Battles] could be apprised of what the civil action is.” The Battles stated in
their memorandum of law in support of their motion to dismiss that the Reynolds specifically alleged
the torts of slander and libel. The Battles further stated that the other causes of action were unclear
and ambiguous but inferred from the complaint the torts of false imprisonment, trespass to property,
trespass to chattels, assault, battery, intentional infliction of emotional distress, and negligent
infliction of emotional distress. The Reynolds cite Collier v. Slayden Bros. Ltd. Partnership, 712
S.W.2d 106 (Tenn. Ct. App. 1985), for the proposition that “[c]omplaints should not be dismissed
because of ambiguity, indefiniteness or uncertainty where there exists the remedy of obtaining a
more definite statement.” Id. at 108. We agree. The Battles should have filed a Rule 12.0513 motion



         13
          Rule 12.05 states:
                  If a pleading to which a responsive pleading is permitted is so vague or
                  ambiguous that a party cannot reasonably be required to frame a responsive
                  pleading, the party may move for a more definite statement before interposing
                  a responsiv e pleading . The mo tion shall point o ut the defects co mplained of
                  and the de tails desired. . . .
Tenn. R. Civ. P. 12.05.

                                                          -6-
for a more definite statement pointing out the ambiguities in the Reynolds’ complaint and requesting
a statement as to the civil causes of action alleged. See id.

        In light of the Reynolds’ status as pro se litigants, the liberality the trial court should have
taken in determining whether their complaint failed to a state a claim, the Battles’ remedy of filing
a motion for a more definite statement, and the numerous tort claims that the trial court and the
Battles should have construed from the complaint, we find that the trial court erred in dismissing the
Reynolds’ complaint for failure to state a claim upon which relief can be granted.

                                             Conclusion

        For the foregoing reasons, we reverse the trial court’s dismissal of the Appellants’ complaint
and remand this cause for further proceedings consistent with this opinion. The Appellees should
be allowed to file an answer, and the case can then be conducted to a conclusion. Costs of this
appeal are taxed against the Appellees, Tammy and Gregory Battles, for which execution may issue
if necessary.




                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -7-